 



Exhibit 10.4

 

Hydrogen Supply Agreement

 

Party A: Shenma Industrial Co., Ltd. (“Shenma”)

 

Party B: Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd. (“Hongli”)

 

As Hongli has established the project to extract 12,000 cubic meters of syngas
per hour from coke (Yu Pingshiji Make [2014] 06316), which will enable Hongli to
provide syngas by September 2015, and Henan Shenma Nylon Chemical Industry Co.,
Ltd. has a great demand of hydrogen in its production process, the two parties
reached a supply agreement and the terms are as follows:

 

1.Amount: 12,000 cubic meters per hour

2.Quality: in excess of 99.95% purity to meet the production needs of Party A

3.Price: fluctuates in line with market conditions

4.Transportation: Party B will deliver to Party A and cover the shipping cost

5.Measurement and quality inspection will be determined by Party A

6.Settlement will be done once a month

 

The two parties will negotiate to solve other unwritten matters.

 

Entry date: 10/16/2014

 

 



 

 

 

